Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-4, 7-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a  semiconductor device package comprising:
a first through via penetrating the first RDL from an upper surface to a lower surface of the first RDL, wherein the first RDL comprises a first conductive via penetrating one of the dielectric layers, wherein the first through via tapers in a direction from the first RDL toward the substrate, and wherein the first conductive via tapers in a direction from the substrate toward the first RDL;
a second RDL disposed on the first RDL, the second RDL having a plurality of dielectric layers and a second through via penetrating the second RDL from an upper surface to a lower surface of the second RDL, 
wherein the second RDL comprises a second conductive via penetrating one of the dielectric layers, wherein the second through via tapers in a direction from the second RDL toward the substrate, and wherein the second conductive via tapers in a direction from the substrate toward the second RDL,


Claims 2-4 and 7-11 and 21-23 depend from claim 1, and therefore, are allowed for the same reason as claim 1.

Regarding claim 12: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a  semiconductor device package comprising
“the first higher- density substrate having a plurality of dielectric layers and a plurality of interconnection layers at least partially covered by the dielectric layers, the first higher-density substrate including a first through via penetrating the dielectric layers and electrically connecting the first higher-density substrate with the lower-density substrate,
wherein an aspect ratio of the first through via is in a range from 1:1 to 1:2”.

Clams 13-17 and 24 depend from claim 12, and therefore, are allowed for the same reason as claim 12.

Regarding claim 18: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a method of manufacturing a semiconductor device package comprising:

(d) connecting a second circuit layer to the first circuit layer through a second adhesive layer, the second circuit layer having a plurality of dielectric layers”.

Claims 19-20 depend from claim 18, and therefore, are allowed for the same reason as claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606.  The examiner can normally be reached on M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826